NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted April 17, 2007*
                              Decided April 19, 2007

                                      Before

                 Hon. FRANK H. EASTERBROOK, Chief Judge

                 Hon. WILLIAM J. BAUER, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 06-1684

DELORES QUINN,                                 Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of
                                               Illinois, Eastern Division.
      v.
                                               No. 03 C 3600
VANESSA HARRIS, et al.,
    Defendants-Appellees.                      Matthew F. Kennelly,
                                               Judge.

                                    ORDER

      Delores Quinn sued various police officers and social workers under 42 U.S.C.
§ 1983, alleging constitutional violations during her arrest and ensuing three-day
detention for child abuse, a charge that was later dismissed. The district court
dismissed her claims against several defendants and subsequently granted
summary judgment for the remaining defendants after determining that Quinn did
not sue within the applicable statute of limitations. Because her claims against all
the defendants were untimely, we affirm.


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 06-1684                                                                   Page 2



       Quinn was living with her paramour when he became a foster father to his
great-grandson. Quinn also cared for the child, who most frequently resided with
them but occasionally visited his mother, herself a minor living in a foster home.
Though the record is sketchy, it appears that in November 2000 the child came to
the attention of the Department of Child and Family Services (DCFS). DCFS
documented injuries to the child that suggested abuse. Additionally, the child
reported to DCFS that his “Grandma” had beaten him. Assuming this reference to
mean Quinn, DCFS designated Quinn as a suspected child abuser. This
information was accessible to law enforcement, and in December 2000, Officer
Teddy Williams of the Chicago Police Department arrested Quinn. She remained in
the Cook County Jail from December 17 to December 20. The charges against her
were dismissed on May 25, 2001.

       Quinn filed her complaint in this case on May 27, 2003. Construed liberally,
this complaint and a subsequent amended complaint alleged that: (1) Vanessa
Harris, a social worker at DCFS, designated her a suspected child abuser without
conducting an adequate investigation that would have confirmed her innocence;
(2) Officer Williams arrested her without probable cause, did not advise her of her
rights as required under Miranda v. Arizona, 384 U.S. 436 (1966), and was
“obnoxious” and “unprofessional” during the arrest; (3) the Cook County
Department of Corrections (CCDOC) knew that Quinn was diabetic yet refused to
provide her with food, water, medication, or medical attention for 35 hours while
she was detained, causing her to feel physically weak and to pass out; and (4) the
CCDOC subjected her to a humiliating strip search and numerous racial and sexual
epithets.

       Judge Lefkow dismissed Quinn’s claims against Harris on grounds of
qualified immunity, against Williams for failure to state a claim, and against the
CCDOC because it is not a sueable entity. The judge, however, allowed Quinn’s
claims against a remaining defendant to continue to discovery. Later, Quinn
amended her complaint again to name, among others, defendants Tonia Sappington
and Renee Hardimon, officers of the CCDOC.

       Eventually, Judge Kennelly, who had taken over the case, granted summary
judgment in favor of Sappington and Hardimon because Quinn failed to file her
claims within the applicable statute of limitations. He rejected Quinn’s argument
that the statute should have been tolled because she suffered from post-traumatic
stress disorder and was mentally compromised in a way that prevented her from
timely filing suit. According to the judge, Quinn’s difficulties did not prevent her
from managing her affairs or from understanding her legal rights and acting upon
them.
No. 06-1684                                                                       Page 3


       On appeal, Quinn reiterates that the statute of limitations should be tolled
for her claims because she suffered from post-traumatic stress disorder after her
release from jail and also suffered the death of her paramour during that time. She
argues that these difficulties amounted to “shock” that made her mentally incapable
of pursuing her legal rights during the two years following her detention.

       Judge Kennelly correctly found that Quinn’s claims were untimely. First, she
filed her suit after the statute of limitations had expired. For § 1983 actions in
Illinois, the applicable state statute of limitations is two years. Evans v. City of
Chicago, 434 F.3d 916, 934 (7th Cir. 2006). The statute begins to run when a
plaintiff knew or should have known that his or her constitutional rights had been
violated. See Savory v. Lyons, 469 F.3d 667, 672 (7th Cir. 2006). For Quinn’s
claims, the statute began to run at the time of her arrest and detention—at the
latest, December 20, 2000. See Wallace v. Kato, 127 S. Ct. 1091, 1095-96 (2007)
(unlawful arrest claims); Heard v. Sheahan, 253 F.3d 316, 318 (7th Cir. 2001)
(medical indifference claims). Because her time to file expired no later than
December 20, 2002, her May 27, 2003 filing was more than five months late.

       Second, Judge Kennelly correctly determined that Quinn’s psychological and
personal difficulties did not limit her ability to function in a way that would qualify
her for tolling. As with the statute of limitations, we apply Illinois’s tolling rules to
actions under § 1983 in Illinois. Savory, 469 F.3d at 672. The pertinent Illinois
tolling statute allows for tolling while a plaintiff is under a “legal disability.” 735
Ill. Comp. Stat. 5/13-202, 5/13-211. To qualify as having a legal disability, a
plaintiff must be “entirely without understanding or capacity to make or
communicate decisions regarding [his or her] person and totally unable to manage
[his or her] estate or financial affairs.” Basham v. Hunt, 773 N.E.2d 1213, 1221 (Ill.
App. Ct. 2002); Bloom v. Braun, 739 N.E.2d 925, 932 (Ill. App. Ct. 2000). As
Judge Kennelly pointed out, Quinn could not meet such a requirement because her
activities during the two years following her arrest and detention showed that she
was not hindered in managing her daily affairs, even if she did suffer from post-
traumatic stress disorder. He found that during those two years Quinn:
(1) participated in the successful defense of her criminal charges; (2) managed and
maintained the home in which she and her partner lived; (3) cared for her partner
who suffered from cancer; (4) contacted several political officials and community
leaders about her arrest and detention; (5) contacted several attorneys about
bringing suit; (6) worked as a nursing assistant; and (7) filed a grievance through
her union after being terminated from that job. Given this activity, no reasonable
jury could find that Quinn suffered from a legal disability under Illinois law.

       Quinn also argues, without legal support, that the district court erred in
dismissing her claims as untimely because the statute of limitations did not begin
to run until the day she was cleared of criminal charges, May 25, 2001, not the day
No. 06-1684                                                                 Page 4


she was released from jail, December 20, 2000. This argument is incorrect for the
reasons discussed above. See Wallace, 127 S.Ct. At 1095-96; Savory, 469 F.3d at
672; Heard, 253 F.3d at 318.

       Finally, Quinn generally renews her arguments that Harris, Williams and
the CCDOC violated her constitutional rights during her arrest and detention, and
thus the district court erred in dismissing her claims against them. We need not
consider these arguments or Judge Lefkow’s reasons for dismissing these
defendants because our ruling that Quinn’s claims are barred by the statute of
limitations applies equally to all defendants and is an independent basis for
affirming the district court’s dismissal. See Tricontinental Indus. v.
Pricewaterhouse Coopers, LLP, 475 F.3d 824, 833 (7th Cir. 2007).

                                                                      AFFIRMED.